Exhibit 10.14.1
REGISTRATION RIGHTS AGREEMENT
          REGISTRATION RIGHTS AGREEMENT, dated as of December 30, 2004 (this
“Agreement”), by and between Ashford Hospitality Trust, Inc., a Maryland
corporation (the “Company”), and Security Capital Preferred Growth Incorporated,
a Maryland corporation (the “Investor”).
          WHEREAS, pursuant to that certain Series B Cumulative Convertible
Redeemable Preferred Stock Purchase Agreement, dated as of December 27, 2004
(the “Purchase Agreement”), by and among the Company, Ashford Hospitality
Limited Partnership, a Delaware limited partnership, and the Investor, the
Investor has agreed to acquire up to 7,447,865 shares of Series B-1 Cumulative
Convertible Redeemable Preferred Stock, par value $.01 per share, of the Company
(the “Series B-1 Preferred Stock”), all of which may be converted into the
Company’s common stock, par value $0.01 per share (the “Common Stock”), pursuant
to the terms of the Series B-1 Preferred Stock, and up to 2,285,865 shares of
Series B-2 Cumulative Convertible Redeemable Preferred Stock, par value $.01 per
share, of the Company (the “Series B-2 Preferred Stock”, and together with the
Series B-1 Preferred Stock, the “Preferred Stock”); and
          WHEREAS, in connection with the Purchase Agreement, the Company has
agreed to register for sale by the Investor and certain transferees, (i) the
shares of Preferred Stock and (ii) shares of Common Stock received upon
conversion of Series B-1 Preferred Stock (collectively, the “Registrable
Shares”); and
          WHEREAS, the parties hereto desire to enter into this Agreement to
evidence the foregoing agreement of the Company and the mutual covenants of the
parties relating thereto.
          NOW, THEREFORE, in consideration of the foregoing and the covenants of
the parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, subject to the terms
and conditions set forth herein, the parties hereby agree as follows:
          Section 1. Certain Definitions. In this Agreement the following terms
shall have the following respective meanings:
          “Accredited Investor” shall have the meaning set forth in Rule 501 of
the General Rules and Regulations promulgated under the Securities Act.
          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by or is under common control with the Person
specified.
          “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.
          “Common Stock” shall have the meaning ascribed to it in the recitals
to this Agreement.

 



--------------------------------------------------------------------------------



 



          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the relevant time.
          “Holders” shall mean (i) the Investor and (ii) each Person holding
Registrable Shares (which term, for purposes of this definition shall include
Common Stock that may be issued upon conversion of outstanding Preferred Stock)
as a result of a transfer or assignment to that Person of Registrable Shares
other than pursuant to an effective registration statement or Rule 144 under the
Securities Act.
          “Indemnified Party” shall have the meaning ascribed to it in Section
6(c) of this Agreement.
          “Indemnifying Party” shall have the meaning ascribed to it in Section
6(c) of this Agreement.
          “Person” shall mean an individual, corporation, partnership, limited
liability company, estate, trust, association, private foundation, joint stock
company or other entity.
          “Piggyback Notice” shall have the meaning ascribed to it in Section
3(a) of this Agreement.
          “Piggyback Registration” shall have the meaning ascribed to it in
Section 3(a) of this Agreement.
          “Preferred Stock” shall have the meaning ascribed to it in the
recitals to this Agreement.
          The terms “Register,” “Registered” and “Registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act providing for the sale by the Holders of
Registrable Shares in accordance with the method or methods of distribution
designated by the Holders, and the declaration or ordering of the effectiveness
of such registration statement by the Commission.
          “Registrable Shares” shall have the meaning ascribed to it in the
recitals to this Agreement, except that as to any particular Registrable Shares,
once issued such securities shall cease to be Registrable Shares when (a) a
registration statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
disposed of in accordance with such registration statement, (b) such securities
shall have been sold in accordance with Rule 144 (or any successor provision)
under the Securities Act, or (c) such securities have been otherwise transferred
in a transaction that would constitute a sale thereof under the Securities Act,
the Company has delivered a new certificate or other evidence of ownership for
such securities not bearing a Securities Act restricted stock legend and such
shares may be resold without restriction under the Securities Act.
          “Registration Expenses” shall mean all out-of-pocket expenses
(excluding Selling Expenses) incurred by the Company in complying with
Sections 2, 3 and 4 hereof, including, without limitation, the following:
(a) all registration, filing and listing fees; (b) fees and expenses

2



--------------------------------------------------------------------------------



 



of compliance with federal and state securities or real estate syndication laws
(including, without limitation, reasonable fees and disbursements of counsel in
connection with state securities and real estate syndication qualifications of
the Registrable Shares under the laws of such jurisdictions as the Holders may
reasonably designate); (c) printing (including, without limitation, expenses of
printing or engraving certificates for the Registrable Shares in a form eligible
for deposit with The Depository Trust Company and otherwise meeting the
requirements of any securities exchange on which they are listed and of printing
registration statements and prospectuses), messenger, telephone, shipping and
delivery expenses; (d) fees and disbursements of counsel for the Company;
(e) fees and disbursements of all independent public accountants of the Company
(including without limitation the expenses of any annual or special audit and
“cold comfort” letters required by the managing underwriter); (f) Securities Act
liability insurance if the Company so desires; (g) fees and expenses of other
Persons reasonably necessary in connection with the registration, including any
experts, retained by the Company; (h) fees and expenses incurred in connection
with the listing of the Registrable Shares on each securities exchange on which
securities of the same class or series are then listed; and (i) fees and
expenses associated with any filing with the National Association of Securities
Dealers, Inc. required to be made in connection with the registration statement.
          “Registration Request” shall have the meaning ascribed to it in
Section 2(a) of this Agreement.
          “Rule 144” shall mean Rule 144 promulgated by the Commission under the
Securities Act.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission thereunder, all as the same
shall be in effect at the relevant time.
          “Selling Expenses” shall mean all underwriting discounts, selling
commissions and stock transfer taxes applicable to any sale of Registrable
Shares.
          “Series B-1 Preferred Stock” shall have the meaning ascribed to it in
the recitals to this Agreement.
          “Series B-2 Preferred Stock” shall have the meaning ascribed to it in
the recitals to this Agreement.
          “Suspension Right” shall have the meaning ascribed to it in Section
2(a) of this Agreement.
          Section 2. Demand Registration.
               Upon receipt of a written request (a “Registration Request”) from
Holders holding at least 10% of the aggregate of the number of Registrable
Shares then outstanding, which shall specify the number of Registrable Shares to
be registered and the intended method of distribution, the Company shall
(i) promptly give notice of the Registration Request to all non-requesting
Holders and (ii) prepare and file with the Commission, within 30 days after its
receipt of such Registration Request a registration statement for the purpose of
effecting a Registration

3



--------------------------------------------------------------------------------



 



of the sale of all Registrable Shares by the requesting Holders and any other
Holder who requests to have his Registrable Shares included in such registration
statement within 10 days after receipt of notice by such Holder of the
Registration Request; provided however, that such Holders may make such a
request only with respect to $20,000,000 or more of issued and outstanding
Registrable Shares (or such lesser amount, if any, equal to the full amount of
any unregistered Registrable Securities issued and outstanding which are in an
aggregate amount of less than $20,000,000 following the last date on which a
closing is possible under the Purchase Agreement). Each such request shall
specify the number of Registrable Shares to be registered and the intended
method of distribution thereof. The Company shall use its best efforts to cause
the applicable registration statement to be declared effective as soon as
practicable (including, without limitation, the execution of an undertaking to
file post-effective amendments and appropriate qualifications under applicable
state securities and real estate syndication laws); and shall keep such
Registration continuously effective until the date on which all Registrable
Shares covered by such registration statement are no longer Registrable Shares.
               Notwithstanding the foregoing, the Company shall have the right
(the “Suspension Right”) to defer such filing (or suspend sales under any filed
registration statement or defer the updating of any filed registration statement
and suspend sales thereunder) until the reason for such deferral or suspension
no longer exists, but in no event for a continuous period of more than 30 days
or an aggregate of more than 90 days in any twelve-month period, if the Company
shall furnish to the Holders a certificate signed by an executive officer or any
director of the Company stating that, in the good faith judgment of the Company,
it would materially interfere with any material financing, acquisition,
corporation reorganization, merger, or other transaction involving the Company
or any of its subsidiaries or would otherwise be detrimental to the Company and
its shareholders to file such registration statement or amendment or supplement
thereto at such time (or continue sales under a filed registration statement)
and therefore the Company has elected to defer the filing of such registration
statement (or suspend sales under a filed registration statement).
          Section 3. Piggyback Registrations.
               (a) Until the date on which all Registrable Shares are no longer
Registrable Shares, if the Company proposes to register any of its securities
under the Securities Act (other than pursuant to (i) a registration statement
filed pursuant to Rule 415 under the Securities Act, (ii) a registration on Form
S-4 or any successor form, (iii) an offering of securities in connection with an
employee benefit, share dividend, share ownership or dividend reinvestment plan,
(iv) any registration statement filed by the Company relating to the offering of
Common Stock for its own account as a result of the exercise of the exchange
rights set forth in Section 7.4 of the Partnership Agreement (as defined in the
Purchase Agreement), or (v) any registration statement filed in connection with
a demand registration other than pursuant to Section 2 of this Agreement;
provided, however, that the exceptions in clauses (iv) and (v) shall not apply
if underwritten offerings are proposed to be made under such registration
statements) and the registration form to be used may be used for the
registration of Registrable Shares, the Company will give prompt written notice
to all Holders of Registrable Shares of its intention to effect such a
registration (each a “Piggyback Notice”) and, subject to subparagraphs 3(b) and
(c) below, the Company will include in such registration all Registrable Shares
with respect to which the Company has received written requests for inclusion
therein within ten business days

4



--------------------------------------------------------------------------------



 



after the date of sending the Piggyback Notice (a “Piggyback Registration”),
unless, if the Piggyback Registration is an underwritten offering, the managing
underwriters advise the Company in writing that in their opinion, the inclusion
of Registrable Shares would materially adversely interfere with such offering,
materially adversely affect the Company’s securities in the public markets, or
otherwise materially adversely affect the Company. Notwithstanding the
foregoing, if the Registration pursuant to Section 2 is then in effect, the
Company shall have no obligation to effect the registration of Registrable
Shares under this Section 3 unless the securities proposed to be registered by
the Company are to be disposed of in an underwritten public offering. Nothing
herein shall affect the right of the Company to withdraw any such registration
in its sole discretion.
               (b) If a Piggyback Registration is a primary registration on
behalf of the Company and, if the Piggyback Registration is an underwritten
offering, and the managing underwriters advise the Company in writing that in
their opinion, the number of securities requested to be included in such
registration exceeds the number which can be sold in an orderly manner within a
price range acceptable to the Company, the Company will include in such
registration (i) first, the securities the Company proposes to sell and
(ii) second, the Registrable Shares requested to be included in such
Registration and any other securities requested to be included in such
registration, pro rata among the holders of Registrable Shares requesting such
registration and the holders of such other securities on the basis of the number
of Shares requested for inclusion in such registration by each such holder.
               (c) If a Piggyback Registration is a secondary registration on
behalf of holders of the Company’s securities other than the Holders of
Registrable Shares, and, if the Piggyback Registration is an underwritten
offering, the managing underwriters advise the Company in writing that in their
opinion, the number of securities requested to be included in such registration
exceeds the number which can be sold in an orderly manner in such offering
within a price range acceptable to the Holders initially requesting such
registration, the Company will include in such registration the securities
requested to be included therein by the holders requesting such registration and
the Registrable Shares requested to be included in such registration, pro rata
among the holders of securities requesting such registration on the basis of the
number of Shares requested for inclusion in such registration by each such
holder.
          Section 4. Registration Procedures.
               (a) The Company shall promptly notify the Holders and, if
requested by the Holders, confirm in writing, the occurrence of the following
events:
               (i) when any registration statement relating to the Registrable
Shares or post-effective amendment or supplement thereto has been filed with the
Commission and has become effective;
               (ii) the issuance by the Commission of any stop order suspending
the effectiveness of any registration statement relating to the Registrable
Shares;

5



--------------------------------------------------------------------------------



 



               (iii) the suspension of an effective registration statement by
the Company in accordance with the last paragraph of Section 2(a) hereof;
               (iv) the Company’s receipt of any notification of the suspension
of the qualification of any Registrable Shares covered by a registration
statement for sale in any jurisdiction; and
               (v) the existence of any event, fact or circumstance that results
in a registration statement or prospectus relating to Registrable Shares or any
document incorporated therein by reference containing an untrue statement of
material fact or omitting to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.
          The Company agrees to use its best efforts to obtain the withdrawal of
any order suspending the effectiveness of any such registration statement or any
state qualification as promptly as possible. The Company also agrees to prepare
and file with the Commission such amendments and supplements to such
registration statement as may be necessary and to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Shares
covered by such registration statement in accordance with the Holders’ intended
method of disposition set forth in the registration statement for such period.
The Investor agrees by acquisition of the Registrable Shares that upon receipt
of any notice from the Company of the occurrence of any event of the type
described in Section 4(a)(ii), (iii), (iv) or (v) to immediately discontinue its
disposition of Registrable Shares pursuant to any registration statement
relating to such securities until the Investor’s receipt of written notice from
the Company that such disposition may be made and, in the case of clauses
(iii) and (v) of Section 4(a), copies of the supplemented or amended prospectus.
At the written request of the Company, each Holder will deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies, in such
Holder’s possession of the prospectus covering such Registrable Securities at
the time of receipt of such notice.
               (b) The Company shall provide to the Holders, prior to the filing
thereof with the Commission, copies of the registration statement relating to
the Registrable Securities and any amendments or supplements thereto, which
documents shall be subject to the approval of the Holders only with respect to
any statements which relate to the Holders or their intended method of
disposition.
               (c) The Company shall provide to the Holders, at no cost to the
Holders, a copy of the registration statement and any amendment thereto used to
effect the Registration of the Registrable Shares, each prospectus contained in
such registration statement or post-effective amendment and any amendment or
supplement thereto and such other documents as the requesting Holders may
reasonably request in order to facilitate the disposition of the Registrable
Shares covered by such registration statement. The Company consents to the use
of each such prospectus and any supplement thereto by the Holders in connection
with the offering and sale of the Registrable Shares covered by such
registration statement or any amendment thereto. The Company shall also file a
sufficient number of copies of the prospectus and any post-effective amendment
or supplement thereto with the New York Stock Exchange, Inc. (or, if the Common
Stock is no longer listed thereon, with such other securities exchange or

6



--------------------------------------------------------------------------------



 



market on which the Common Stock is then listed) so as to enable the Holders to
have the benefits of the prospectus delivery provisions of Rule 153 under the
Securities Act.
               (d) The Company agrees to use its best efforts to cause the
Registrable Shares covered by a registration statement to be registered with or
approved by such state securities authorities as may be necessary to enable the
Holders to consummate the disposition of such shares pursuant to the plan of
distribution set forth in the registration statement; provided, however, that
the Company shall not be obligated to take any action to effect any such
Registration, qualification or compliance pursuant to this Section 4 in any
particular jurisdiction in which the Company would be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this clause (d), (ii) subject itself to taxation in
any such jurisdiction or (iii) execute a general consent to service of process
in effecting such Registration, qualification or compliance unless the Company
is already subject to service in such jurisdiction.
               (e) Subject to the Company’s Suspension Right, if any event, fact
or circumstance requiring an amendment to a registration statement relating to
the Registrable Shares or supplement to a prospectus relating to the Registrable
Shares shall exist, immediately upon becoming aware thereof the Company agrees
to notify the Holders and prepare and furnish to the Holders a post-effective
amendment to the registration statement or supplement to the prospectus or any
document incorporated therein by reference or file any other required document
so that, as thereafter delivered to the purchasers of the Registrable Shares,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading.
               (f) The Company agrees to use its best efforts (including the
payment of any listing fees) to obtain the listing of all Registrable Shares
covered by the registration statement on each securities exchange on which
securities of the same class or series are then listed and to provide a transfer
agent and registrar for all Registrable Shares.
               (g) The Company agrees to use its best efforts to comply with the
Securities Act and the Exchange Act, and, as soon as reasonably practicable
following the end of any fiscal year during which a registration statement
effecting a Registration of the Registrable Shares shall have been effective, to
make available to its security holders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act.
               (h) The Company agrees to cooperate with the selling Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Shares to be sold pursuant to a Registration and not bearing any
Securities Act legend; and enable certificates for such Registrable Shares to be
issued for such numbers of shares and registered in such names as the Holders
may reasonably request at least two business days prior to any sale of
Registrable Shares.
               (i) In the case of an underwritten Piggyback Registration, the
Company will have the right to select the investment banker(s) and manager(s) to
administer the offering, and no Person may participate in any such underwritten
registration unless such Person (a) agrees to sell such Person’s securities on
the basis provided in any underwriting agreements

7



--------------------------------------------------------------------------------



 



approved by the Persons entitled to approve such arrangements (including,
without limitation, agreeing not to effect any sale or distribution of the issue
being registered or a similar security of the Company, or any security
convertible into or exchangeable or exercisable for such securities, if and to
the extent requested in writing by the managing underwriter or underwriters, as
the case may be, provided that the terms of such request is no more onerous to
such Person than to any other Person selling under such Registration) and
(b) completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting agreements. If requested by the
underwriters for any underwritten offerings by Holders, under a registration
requested pursuant to Section 2(a), the Company will enter into a customary
underwriting agreement with such underwriters for such offering, to contain such
representations and warranties by the Company and such other terms as are
customarily contained in agreements of that type. The Holders shall be a party
to such underwriting agreement and may, at their option, require that any or all
of the conditions precedent to the obligations of such underwriters under such
underwriting agreement be conditions precedent to the obligations of Holders.
The Holders shall not be required to make any representations or warranties to
or agreement with the Company or the underwriters other than representations,
warranties or agreements regarding the Holders and the Holders’ intended method
of distribution and any other representation or warranties required by law.
               (j) In an underwritten public offering, the Company shall furnish
on the date that Registrable Shares are delivered to the underwriters for sale
pursuant to such registration: (a) an opinion in form satisfactory to the
Holders and (b) a “cold comfort” letter of the type normally given in
underwritten offerings.
               (k) The Company shall give the Holders of Registrable Shares on
whose behalf such Registrable Shares are to be so registered and their
underwriters, if any, and their respective counsel and accountants, such access
to its books and records and such opportunities to discuss the business of the
Company with its officers and the independent public accountants who have
certified its financial statements as shall be necessary, in the opinion of such
Holders and such underwriters or their respective counsel, to conduct a
reasonable investigation within the meaning of the Securities Act. Records which
the Company determines in good faith, to be confidential and which it notifies
the Holders are confidential shall not be disclosed by the Holders unless
(i) the disclosure of such records is necessary to avoid or correct a
misstatement or omission in a registration statement or (ii) the release of such
records is ordered pursuant to a subpeona or other order from a court of
competent jurisdiction. Each Holder of such Registrable Securities agrees that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in securities of the Company unless and until such is made
generally available to the public. Each Holder of such Registrable Securities
further agrees that it will, upon learning that disclosure of such records is
sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of the records deemed confidential.
               (l) Each Holder acknowledges that by asserting or participating
in its registration rights pursuant to this Agreement, such Person may become a
Selling Holder and thereby will be deemed a party to this Agreement and will be
bound by each of its terms.

8



--------------------------------------------------------------------------------



 



          Section 5. Expenses of Registration. The Company shall pay all
Registration Expenses incurred in connection with the registration,
qualification or compliance pursuant to Sections 2, 3 and 4 hereof. All Selling
Expenses incurred in connection with the sale of Registrable Shares by any of
the Holders shall be borne by the Holder selling such Registrable Shares. Each
Holder shall pay the expenses of its own counsel.
          Section 6. Indemnification.
               (a) The Company will indemnify each Holder, each Holder’s
officers and directors, and each person controlling such Holder within the
meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages and liabilities (including reasonable legal expenses), arising
out of or based on any untrue statement (or alleged untrue statement) of a
material fact contained in any registration statement or prospectus relating to
the Registrable Shares, or any amendment or supplement thereto, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company shall reimburse such Holder and each Holder’s officers and
directors, and each person controlling such Holder within the meaning of
Section 15 of the Securities Act for any legal or any other expenses reasonably
incurred by them in connection with investigating or defending any such claim,
loss, damage or liability, provided, however, that the Company will not be
liable in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission or alleged untrue statement or omission, made in reliance upon and in
conformity with information furnished in writing to the Company by such Holder
or underwriter for inclusion therein; provided further, that the Company shall
not be liable in any such case to the extent that any such loss, claim, damage,
liability or expense arises out of or is based upon an untrue statement or
alleged untrue statement of any material fact contained in any such registration
statement, preliminary prospectus, final prospectus or summary prospectus
contained therein or any omission to state therein a material fact required to
be stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading in a prospectus or
prospectus supplement, if (i) such untrue statement or omission is completely
corrected in an amendment or supplement to such prospectus or prospectus
supplement, the seller of the Registrable Shares has an obligation under the
Securities Act to deliver a prospectus or prospectus supplement in connection
with such sale of Registrable Shares and the seller of Registrable Shares
thereafter fails to deliver such prospectus or prospectus supplement as so
amended or supplemented prior to or concurrently with the sale of Registrable
Shares to the person asserting such loss, claim, damage or liability after the
Company has furnished such seller with a sufficient number of copies of the same
or (ii) if the seller received written notice from the Company of the existence
of such an untrue statement or such an omission and the seller continued to
dispose of Registrable Shares following receipt of such written notice but prior
to the time of the receipt of either (a) an amended or supplemented prospectus
or prospectus supplement that completely corrected the untrue statement or the
omission or (b) a notice from the Company that the use of the existing
prospectus or prospectus supplement may be resumed.
               (b) Each Holder will indemnify the Company, each of its directors
and each of its officers who signs the registration statement, each underwriter,
if any, of the Company’s securities covered by such registration statement, and
each person who controls the Company or such underwriter within the meaning of
Section 15 of the Securities Act, against all

9



--------------------------------------------------------------------------------



 



claims, losses, damages and liabilities (including reasonable legal fees and
expenses) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement or
prospectus, or any amendment or supplement thereto, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such registration
statement or prospectus, in reliance upon and in conformity with information
furnished in writing to the Company by such Holder for inclusion therein.
               (c) Each party entitled to indemnification under this Section 6
(the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, but the
omission to so notify the Indemnifying Party shall not relieve it from any
liability which it may have to the Indemnified Party pursuant to the provisions
of this Section 6 except to the extent of the actual damages suffered by such
delay in notification. The Indemnifying Party shall assume the defense of such
action, including the employment of counsel to be chosen by the Indemnifying
Party (which counsel shall be reasonably satisfactory to the Indemnified Party),
and payment of expenses. The Indemnified Party shall have the right to employ
its own counsel in any such case, but the legal fees and expenses of such
counsel shall be at the expense of the Indemnified Party, unless the employment
of such counsel shall have been authorized in writing by the Indemnifying Party
in connection with the defense of such action, or the Indemnifying Party shall
not have employed counsel to take charge of the defense of such action or the
Indemnified Party shall have reasonably concluded that there may be defenses
available to it or them which are different from or additional to those
available to the Indemnifying Party (in which case the Indemnifying Party shall
not have the right to direct the defense of such action on behalf of the
Indemnified Party), in any of which events such fees and expenses shall be borne
by the Indemnifying Party. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
claim or litigation.
               (d) If the indemnification provided for in this Section 6 is
unavailable to a party that would have been an Indemnified Party under this
Section 6 in respect of any expenses, claims, losses, damages and liabilities
referred to herein, then each party that would have been an Indemnifying Party
hereunder shall, in lieu of indemnifying such Indemnified Party, contribute to
the amount paid or payable by such Indemnified Party as a result of such
expenses, claims, losses, damages and liabilities in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and such Indemnified Party on the other in connection with the statement or
omission which resulted in such expenses, claims, losses, damages and
liabilities, as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Indemnifying Party or such Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and each Holder agree that it would not be
just and

10



--------------------------------------------------------------------------------



 



equitable if contribution pursuant to this Section were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section 6(d).
               (e) No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
               (f) In no event shall any Holder be liable for any expenses,
claims, losses, damages or liabilities pursuant to this Section 6 in excess of
the net proceeds to such Holder of any Registrable Shares sold by such Holder.
          Section 7. Information to be Furnished by Holders. Each Holder shall
furnish to the Company such information as the Company may reasonably request
and as shall be required in connection with the Registration and related
proceedings referred to in Section 2 or Section 3 hereof. If any Holder fails to
provide the Company with such information within 10 days of receipt of the
Company’s written request, the Company’s obligations under Section 2 or
Section 3 hereof, as applicable, with respect to such Holder or the Registrable
Shares owned by such Holder shall be suspended until such Holder provides such
information.
          Section 8. Undertaking to Participate in Underwriting. If the Holders
of Registrable Shares shall propose to sell Registrable Shares in an
underwritten public offering, the Company shall make available members of the
management of the Company and its affiliates for reasonable assistance in
selling efforts relating to such offering, to the extent customary for a public
offering (including, without limitation, to the extent customary, senior
management attendance at due diligence meetings with the underwriters and their
counsel and road shows) and shall enter into underwriting agreements containing
usual and customary terms and conditions reasonably acceptable to the Company
for such types of offerings.
          Section 9. Rule 144 Sales.
               (a) The Company covenants that it will file the reports required
to be filed by the Company under the Exchange Act, so as to enable any Holder to
sell Registrable Shares pursuant to Rule 144 under the Securities Act or any
similar rule or regulation hereafter adopted by the Commission.
               (b) In connection with any sale, transfer or other disposition by
any Holder of any Registrable Shares pursuant to Rule 144 under the Securities
Act, the Company shall cooperate with such Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Shares to be
sold and not bearing any Securities Act legend, and enable certificates for such
Registrable Shares to be for such number of shares and registered in such names
as the selling Holder may reasonably request at least two business days prior to
any sale of Registrable Shares.
          Section 10. Miscellaneous.
               (a) Governing Law. This Agreement shall be governed in all
respects by the laws of the State of Maryland, without giving effect to the
choice of law principles of such

11



--------------------------------------------------------------------------------



 



State. Each party hereby irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts sitting in the city of Chicago for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
               (b) Entire Agreement. This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject matter hereof.
               (c) Amendment; Waiver. No supplement, modification, waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby. No course of action or dealing, renewal, release or
extension of any provision of this Agreement or any related agreement, or single
or partial exercise of any such provision, or delay, failure or omission on a
Holder’s part in enforcing any such provision shall affect the obligations of
the Company or operate as a waiver of such provision or preclude any other or
further exercise of such provision. No waiver by a Holder of any one or more
defaults by the Company in the performance of any of the provisions of this
Agreement or any related agreement shall operate or be construed as a waiver of
any future default, whether of a like or different nature, and each such waiver
shall be limited solely to the express terms and provisions of such waiver.
               (d) Notices, etc. Each notice, demand, request, request for
approval, consent, approval, disapproval, designation or other communication
(each of the foregoing being referred to herein as a notice) required or desired
to be given or made under this Agreement shall be given in writing and shall be
deemed effectively given (a) upon personal delivery to the party to be notified,
(b) on the third business day after deposit with the United States Post Office,
by registered or certified mail, postage prepaid, (c) on the next business day
after dispatch via the overnight services of a nationally recognized overnight
courier or (d) upon confirmation of transmission by facsimile, all addressed to
the party to be notified at the address indicated for such party below, or at
such other address as such party may designate by ten (10) business days’
advance written notice to the other parties. Any notice or other communication
required to be given hereunder to a Holder in connection with a registration may
instead be given to the designated representative of such Holder. Notices should
be provided in accordance with this Section at the following addresses:

12



--------------------------------------------------------------------------------



 



If to the Investor, to:
Security Capital Preferred Growth Incorporated
1 Bank One Plaza
10 S. Dearborn St., Suite 1400
Chicago, Illinois 60603
Attn: David Rosenbaum
Facsimile: (312) 385-8333
And
Security Capital Preferred Growth Incorporated
1 Bank One Plaza
10 S. Dearborn St., Suite 1400
Chicago, Illinois 60603
Attn: Corporate Secretary
Facsimile: (312) 385-8333
with a copy to:
Mayer, Brown, Rowe & Maw LLP
190 South LaSalle Street
Chicago, Illinois 60603
Attn: Edward J. Schneidman, Esq.
Facsimile: (312) 701-7711
If to the Company, to:
Ashford Hospitality Trust, Inc.
14185 Dallas Parkway, Suite 1100
Dallas, TX 75254
Attention: David A. Brooks
Facsimile: (972) 490-9605
with a copy to:
David Barbour, Esq.
Andrews Kurth LLP
1717 Main Street, Suite 3700
Dallas, TX 75201
Facsimile: (214) 659-4401
If to any assignee or transferee of the Investor, at such address or fax number
as such assignee or transferee shall have furnished to the Company in writing.
               (e) Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by fewer than all of the parties
hereto (provided that each party executes one or more counterparts), each of
which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

13



--------------------------------------------------------------------------------



 



               (f) Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
               (g) Section Titles. Section titles are for descriptive purposes
only and shall not control or alter the meaning of this Agreement as set forth
in the text.
               (h) Successors and Assigns. This Agreement shall be binding upon
the parties hereto and their respective successors and assigns.
               (i) Remedies. Except as expressly provided to the contrary in
this Agreement, the rights, obligations and remedies created by this Agreement
are cumulative and in addition to any other rights, obligations, or remedies
otherwise available under applicable law or in equity, including without
limitation, specific performance and injunctive relief. Except as expressly
provided herein, nothing herein shall be considered an election of remedies.
               (j) Attorneys’ Fees. If the Company or any Holder brings an
action to enforce its rights under this Agreement, the prevailing party in the
action shall be entitled to recover its costs and expenses, including, without
limitation, reasonable attorneys’ fees, incurred in connection with such action,
including any appeal of such action.
               (k) Rules of Construction. The following rules shall apply to the
construction and interpretation of this Agreement:
     (i) Singular words shall connote the plural number as well as the singular
and vice versa, and the masculine shall include the feminine and the neuter.
     (ii) All references in this Agreement to particular articles, sections,
subsections, clauses or exhibits are references to articles, sections,
subsections, clauses or exhibits of this Agreement.
     (iii) The headings contained in this Agreement are solely for convenience
of reference and shall not constitute a part of this Agreement nor shall they
affect its meaning, construction or effect.
     (iv) Any reference to a party shall include a reference to such party’s
successors and permitted assigns.
     (v) Each party hereto and its counsel have reviewed and revised (or
requested revisions of) this Agreement and have participated in the preparation
of this Agreement, and therefore any usual rules of construction requiring that
ambiguities are to be resolved against a particular party shall not be
applicable in the construction and interpretation of this Agreement or any
exhibits to this Agreement.
     (vi) The word “will” means “shall,” and the word “shall” means “will.”

14



--------------------------------------------------------------------------------



 



               (l) Signatory Exculpation. The signatories for the Company and
the Investor are executing this Agreement in their capacity as representatives
of the Company and the Investor, respectively, and not individually and,
therefore, shall have no personal or individual liability of any kind in
connection with this Agreement or the transactions contemplated hereby.
[signature page follows]

15



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

            ASHFORD HOSPITALITY TRUST, INC.
      By:   /s/ David A. Brooks         David A. Brooks        Chief Legal
Officer        SECURITY CAPITAL PREFERRED GROWTH
INCORPORATED
      By:   /s/ David E. Rosenbaum         David E. Rosenbaum        Senior Vice
President     

16